                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 FUMA INTERNATIONAL LLC,
 an Ohio limited liability company,

       Plaintiff/Counterdefendant,                 Civil Action No. 1:19-cv-260

              v.                                                and

 R.J. REYNOLDS VAPOR COMPANY,                      Civil Action No. 1:19-cv-660
 a North Carolina corporation,

       Defendant/Counterplaintiff.


                            NOTICE OF APPEARANCE

      NOW COMES the undersigned, John D. Wooten IV, being duly admitted to practice

before the United States District Court for the Middle District of North Carolina, and

hereby enters an appearance on behalf of Defendant R.J. Reynolds Vapor Company in the

matter referenced above.



Dated: September 17, 2020                     Respectfully submitted,


                                              /s/ John D. Wooten IV
                                              John D. Wooten IV, NCSB No. 51074
                                              WOMBLE BOND DICKINSON (US) LLP
                                              300 N. Greene St., Suite 1900
                                              Greensboro, NC 27401
                                              Telephone: 336.574.8090
                                              Fax: 336.574.4524
                                              JD.Wooten@wbd-us.com




     Case 1:19-cv-00260-CCE-JEP Document 117 Filed 09/17/20 Page 1 of 1
